Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER'S AMENDMENT
.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Sean D. Whaley, (Reg. No. 65,834) on Wednesday, March 24, 2021.

The application has been amended as follows: 


receiving, at a payment processing platform that is separate and distinct from a financial institution entity, the child transaction involving the child product, wherein: 
the child product was generated at the payment processing platform in response to a user input and based on a core account that provides financial backing for the child product and is managed by the financial institution entity, and 
the child product includes: 
two or more control parameters corresponding to the user input and specifying a restriction on a transaction attribute, each of the two or more control parameters associated with a different weight value specified by an owner of the core account, and 
a virtual card available through a web browser, the virtual card including a child card number, and
the child transaction is initiated at an online merchant entity via a merchant website, is routed to the payment processing platform through a network based on the child card number, and includes one or more transaction attributes that define the child transaction;
comparing the one or more transaction attributes to the two or more control parameters to determine whether to restrict approval of the child transaction by: 
implementing the child card number as a reference pointer to identify the two or more control parameters stored to a first database, for each transaction attribute, applying the weight value associated with one of the two or more control parameter that is satisfied by the transaction attribute, and 
determining that a sum of the weight values exceeds a threshold value; and
in response to determining that the child transaction is valid: 

generating, at the payment processing platform, a core account transaction based on the core account number, 
wherein the core account transaction includes information specific to the core account and is processed by the financial institution entity, and a result of the child transaction is based on a result that is generated when the core account transaction is processed.

2-5.	(Canceled)

6.	(Previously Presented) The method of claim 1, wherein the financial institution entity processes the core account transaction while viewing the payment processing platform as a second merchant entity.

7.	(Previously Presented) The method of claim 1, wherein: 
the steps of comparing, identifying, and generating are performed by a payment processing platform, and the online merchant entity views the payment processing platform as an issuer of the child product.

8.	(Previously Presented) The method of claim 1, wherein a mapping of the child card number to the core account number is stored in a second database.

9.	(Original) The method of claim 8, wherein the first database resides at a payment processing platform system, and wherein the second database resides at a financial institution system.

10. 	(Original) The method of claim 8, wherein the first database and the second database reside at the same system.

11-13.	(Canceled) 

14. 	(Previously Presented) The method of claim 1, wherein the network is one of a credit card network, a debit card network, an electronic funds transfer (EFT) network, or a private network.

15-18.	(Canceled) 

19.	(Previously Presented) The method of claim 1, further comprising: 
authenticating a user as the owner of the core account.

20.	(Previously Presented) The method of claim 19, wherein authenticating the user as the owner of the core account further comprises: 
comparing a device profile of a user device, used for authenticating the user as the owner of the core account, with data stored in a device fingerprint authentication server.

21.	(Original) The method of claim 1, wherein the core account is one of a checking account, savings account, home equity account, healthcare savings account, educational savings account, or credit card account.

22.	(Previously Presented) The method of claim 1, wherein a first control parameter included in the two or more control parameters comprises one of a limit on an amount for the child transaction, a limit on a number of transactions made using the child product during a period of time, an activation date, an expiration date, a country of use parameter, a merchant parameter, a merchant category parameter, a time of day parameter, a day of week parameter, a date of month parameter, a reset frequency parameter, or a channel parameter.

23.	(Previously Presented) The method of claim 1, wherein a first control parameter included in the two or more control parameters comprises a parental control allowing a user to view transaction details for transactions made by another using the child product.

24.	(Canceled) 

25.	(Previously Presented) The method of claim 1, wherein a portion of credit available in the core account is allocated for use by a recipient of the child product.

26.	(Previously Presented) One or more non-transitory computer-readable media storing instructions that, when executed by a processor at a payment processing entity, cause the payment processing entity to process a child transaction initiated using a child product by performing the steps of:
receiving, at the payment processing entity that is separate and distinct from a financial institution entity, the child transaction involving the child product, wherein:
the child product was generated at the payment processing entity in response to a user input and based on a core account that provides financial backing for the child product and is managed by the financial institution entity, and
the child product includes: 
two or more control parameters corresponding to the user input and specifying a restriction on a transaction attribute, each of the two or more control parameters associated with a different weight value specified by an owner of the core account, and 
a virtual card available through a web browser, the virtual card including a child card number, and 
the child transaction is initiated at an online merchant entity via a merchant website, is routed to the payment processing entity through a network based on the child card number, and includes one or more transaction attributes that define the child transaction;
comparing the one or more transaction attributes to the two or more control parameters to determine whether to restrict approval of the child transaction by: 
implementing the child card number as a reference pointer to identify the two or more control parameters stored to a first database, 
for each transaction attribute, applying the weight value associated with one of the two or more control parameter that is satisfied by the transaction attribute, and 
determining that a sum of the weight values exceeds a threshold value; and
in response to determining that the child transaction is valid: 
identifying, based on the child card number, a core account number associated with the core account, and
generating, at the payment processing entity, a core account transaction based on the core account number, 
wherein the core account transaction includes information specific to the core account and is processed by the financial institution entity, and a result of the child transaction is based on a result that is generated when the core account transaction is processed.

27-28.	(Canceled)

29.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein: 
the steps of comparing, identifying, and generating are performed by a payment processing platform within the payment processing entity, and the online merchant entity views the payment processing platform as an issuer of the child product.

30.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein a mapping of the child card number to the core account number is stored in a second database.

31.	(Previously Presented) The one or more non-transitory computer-readable media of claim 30, wherein: 
the first database resides at a payment processing platform system that includes the payment processing entity, and
the second database resides at a financial institution system that includes the financial institution entity.

32.	(Previously Presented) The one or more non-transitory computer-readable media of claim 30, wherein the first database and the second database reside at the same system.

33-37.	(Canceled) 

38.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein the core account is one of a checking account, a savings account, a home equity account, a healthcare savings account, an educational savings account or a credit card account.

39.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein a first control parameter included in the two or more control parameters comprises one of a limit on an amount for the child transaction, a limit on a number of transactions made using the child product during a period of time, an activation date, an expiration date, a country of use parameter, a merchant parameter, a merchant category parameter, a time of day parameter, a day of week parameter, a date of month parameter, a reset frequency parameter, or a channel parameter.

40.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein a first control parameter included in the two or more control parameters comprises a parental control allowing a user to view transaction details for transactions made by another using the child product.

41.	(Canceled) 

42.	(Previously Presented) The one or more non-transitory computer-readable media of claim 26, wherein a portion of credit available in the core account is allocated for use by a recipient of the child product.

43.	(Canceled)


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on December 21, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Allowable Subject Matter

Claims 1, 6– 10, 14, 19 – 23, 25, 26, 29 – 32, 38 – 40 and 42 are allowed over prior art of record.


Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the child transaction is initiated at an online merchant entity via a merchant website, is routed to the payment processing platform through a network based on the child card number, and includes one or more transaction attributes that define the child transaction; comparing the one or more transaction attributes to the two or more control parameters to determine whether to restrict approval of the child transaction by: implementing the child card number as a reference pointer to identify the two or more control parameters stored to a first database, for each transaction attribute, applying the weight value associated with one of the two or more control parameter that is satisfied by the transaction attribute, and determining that a sum of the weight values exceeds a threshold value; and in response to determining that the child transaction is valid: identifying, based on the child card number, a core account number associated with the core account, and generating, at the payment processing platform, a core account transaction based on the core account number, wherein the core account transaction includes information specific to the core account and is processed by the financial institution entity, and a result of the child transaction is based on a result that is generated when the core account transaction is processed.
	
The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Christopher J. Fletcher (Pub. # US 2006/0076400 A1) teaches the present invention facilitates transactions by providing a limited use PIN that is associated with a primary account and/or PIN number, wherein the limited use PIN is presented to the merchant to initiate a transaction. More particularly, the system involves the process of registering a user (if not already pre-registered) to participate in a transaction system; generating a limited use PIN and issuing this number to the user, where the user presents this number to a merchant to complete a sales transaction; the merchant processing this limited use PIN, where the number is typically presented to the credit issuer to facilitate authorization. Additionally, the limited use PIN may also carry with it certain limitations­ on-use conditions, where the transaction is not authorized unless these conditions are met. In generating a limited use PIN, the issuer generates a random number and associates this number with the user's primary charge account.

The closest prior art Inghoo Huh (Pat. # US 7,665,657 B2) teaches the present invention discloses a bank transaction method linking accounts via common accounts, wherein the existing accounts of the account holder and/or newly opened plural accounts link arbitrarily as defined by the account holder for convenient transactions between account holder's primary account and other's secondary accounts without using account numbers of the concerned accounts. To fulfill, the purpose, the present invention enables the account holder to make transactions on a primary account as well on linked secondary accounts in real time; and the said primary and secondary accounts are also offered for independent transaction as ordinary bank accounts. In addition, the classification and management of the said primary and secondary accounts are attainable through the individual account number with specified account code given by the bank to achieve transactions between the said primary and secondary accounts while implementing the conventional banking system. Furthermore, transaction to the external transaction network including payment gateway can be processed without changing the existing data format, both of account holders' and bank's convenience is maximized.

The arguments presented by the Applicant along with the combination of elements, such as, stated in the Remarks,” The inclusion of the payment processing platform enables the network platform to include such security features without requiring direct modification of the capabilities of the financial institution entity. See Application at Figures 15-16, paras. [0079]­[0086], which is what the claims are directed to, in addition, The payment processing platform restricts approval of the payment transaction by determining whether transaction details that satisfy at least one weighted control parameter cause a sum of weight values, to exceed a threshold value. See id. at ,para. [0079]-[0086].  The Examiners reviewed the Applicant’s 101 arguments as to having a practical application and agree with the Applicant.  While there was a abstract ideal, the practical application shown in the combination of steps and the payment processing platform restricts presenting a practical application. 



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696